Opinion by
Mb. Justice Dean,
The plaintiff was elected recorder of deeds for Allegheny county on November 4, 1890, and was sworn into office first Monday of January, 1891. For the first seven months of that year, the fees belonging to the county and received and earned by him, amounted to the sum of $84,587.25; deducting the amounts payable to his deputies and clerks, the balance in favor of the county was $19,902.50. The plaintiff claimed salary for the seven months, $5,833.33 £■, being seven twelfths of an annual salary of $10,000, under the general act of 1876 and supplement of 1883. The defendant demurred, averring that plaintiff’s salary was fixed by the act of 1871 at $4,000, and this was all he could claim at law. By the act of April 2, 1873, in addition to the salary allowed by the act of 1871, the *589recorder was entitled to fees in certain cases. The learned judge of the court below sustained the demurrer, and entered judgment for defendant, believing his decision was in accord with Bell v. Allegheny County, 149 Pa. 381. We do not think that case rules this one, and have given our reasons therefor in McCleary v. Allegheny Co., in an opinion-filed this day. [The preceding case.] Therefore, the judgment sustaining the demurrer is reversed at costs of appellee, and judgment is entered for plaintiff.